In re application of							:
Gaurav Tewari								:		
Serial No. 16/821,649							:	DECISION ON
Filed:	March 17, 2020 						:	PETITION
For:  METHOD AND APPARATUS FOR EXTENDING SHELF-LIFE OF	:
MEAT AND POULTRY							:

On December 09, 2021, a Petition was filed requesting withdrawal of the restriction requirement originally set forth in the Requirement for Restriction of March 15, 2021 and withdrawal of the finality of the restriction requirement due to a change in the grounds of restriction set forth in the Office Action of June 10, 2021. A Petition Decision was mailed on January 10, 2022 that denied the request to withdraw the restriction requirement, but did not address the request to withdraw the finality of the restriction requirement. Accordingly, the present Petition that was filed on January 14, 2022 is being considered as a Request for Reconsideration of the Decision as opposed a Request for Review of the Decision.

The Petition Decision of January 10, 2022 denied both the Petitioner’s requests to include claims 24-27 in Group I and withdraw the restriction requirement. However, this Decision did grant the request to combine original non-elected Groups II and III into a single claim grouping, since these inventions are not mutually exclusive.

The present Petition contains the following arguments:
(1) Claims 24-27 should also be examined at least because the Examiner already examined independent claim 24 and because corresponding elected dependent claims 28 and 29 depend from independent claim 24.
(2) Claims 13-27 should also be examined because the Petition Decision applied a new grounds of restriction.

With respect to the first argument, the position set forth in the January 10, 2022 Decision is maintained. It is argued that the application of a 35 U.S.C. 112 claim rejection over claim 24 in the Non-final Office Action constituted examination of claim 24. This is not persuasive for the following reasons. First, there were no rejections of any type made over claim 24 in the Non-final Office Action. Second, claims 28 and 29 are not considered to be dependent claims that are dependent upon claim 24. Product claims 28 and 29 are directed to a different statutory class of invention under 35 U.S.C. 101 and merely reference the process of claim 24 by using product-by-process claim format language. Third, contrary to the argument in the present Petition, the prior art rejection over Mengel was not applied to non-elected claim 24, but rather only claims 28 and 29. As clearly detailed in this prior art rejection, the process steps of claim 24 are considered only in as much as they effect the final product (see Non-final Office Action, page 10, lines 3-4). The examination and application of prior art to the claims in the Non-final Office Action was limited to the claimed product and not any specifically claimed process.





With respect of the second argument, it agreed that the Petition Decision of January 10, 2022 raised new grounds of restriction requirement by applying “a second sealed master bag” to claim 24, or, alternatively, that the product could be made by another and materially different method “wherein the packaged poultry product is stored at 0° F and then thawing to a temperature between 28° to 42° F” to demonstrate distinctness. Thus, the present Petition is being considered a Request for Reconsideration and the arguments directed to this new rationale are addressed below.

Specifically, it is argued that applying “a second sealed master bag” is a different product from “said master bag.” This Decision agrees with this statement and maintains that this demonstrates distinctness under MPEP 806.05(f) by showing that a distinct product can be made. 

With respect to the new different method rationale set forth in the previous Petition Decision, it is argued that storing at 0°F then thawing to a temperature between 28° to 42°F will lead to a different product from storing the meat/poultry at a temperature between 28°-42°F. This is not persuasive for the following reasons. First, claim 24 does not require that a thawed meat or poultry product be used. That is, claim 24 reads on embodiments where a frozen meat/poultry product is packaged. This would result in same product as is presently claimed that is prepared from a distinct process. Moreover, it is noted that this argument is additionally unpersuasive because the claimed storage temperature range includes values less than freezing, i.e. <32°F. Thus, it is not seen how a “different” frozen meat/poultry product would result even if fresh or unfrozen meat or poultry products were used. Accordingly, this argument is not persuasive and this restriction requirement is now being made FINAL.

Lastly, the present Petition repeats the argument that there would be no serious burden to examine all of the claims together. This is unpersuasive for the reasons set forth in the previous Petition Decision. Specifically, there would be a serious burden on the Examiner if the method claims were examined with the article claims based on the inventions having a separate status in the art in view of their different classifications and the inventions would require a different field of search

For the above reasons, this petition is DENIED.  Upon the mailing of this decision, this application will be forwarded to the examiner for consideration of the response filed on December 09, 2021. An Office action on the merits will follow in due course.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.84(a)(2)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b).











/ALEXA D NECKEL/______________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

Gaurav Tewari83 Viewmark DriveRichmond Hill ON L4S1E-3 CA CANADA